  Case 13-22330         Doc 73     Filed 03/05/19 Entered 03/05/19 10:11:17              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-22330
         Varndell Hurrings

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/29/2013.

         2) The plan was confirmed on 09/26/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/08/2014, 01/09/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-22330       Doc 73       Filed 03/05/19 Entered 03/05/19 10:11:17                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $26,269.67
       Less amount refunded to debtor                           $963.38

NET RECEIPTS:                                                                                  $25,306.29


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,326.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,117.67
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,443.67

Attorney fees paid and disclosed by debtor:                 $174.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLY FINANCIAL                  Unsecured      2,302.00            NA              NA            0.00        0.00
ALLY FINANCIAL                  Unsecured          55.00           NA              NA            0.00        0.00
ALLY FINANCIAL                  Secured       14,600.00     17,838.29        17,838.20     15,824.76    2,175.06
ALLY FINANCIAL                  Secured              NA            NA           500.00        331.00         0.00
ASSET ACCEPTANCE LLC            Unsecured         534.00        538.49          538.49           0.00        0.00
CAP ONE                         Unsecured         565.00           NA              NA            0.00        0.00
Cap One                         Unsecured         852.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Unsecured      2,941.00           0.00            0.00           0.00        0.00
Citi                            Unsecured         739.00           NA              NA            0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         995.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE        Priority       3,278.00       3,292.13        3,292.13      2,531.80         0.00
INTERNAL REVENUE SERVICE        Unsecured            NA          99.75           99.75           0.00        0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                        Unsecured         150.00           NA              NA            0.00        0.00
Midland Funding                 Unsecured         216.00           NA              NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         200.00      9,457.00          200.00           0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         135.00        270.00          270.00           0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         135.00        250.00          250.00           0.00        0.00
NCO FINANCIAL SYSTEMS           Unsecured         572.00           NA              NA            0.00        0.00
PREMIER BANK CARD               Unsecured         406.00        406.11          406.11           0.00        0.00
PREMIER BANK CARD               Unsecured         358.00           NA              NA            0.00        0.00
RJM ACQUISITIONS                Unsecured            NA         349.09          349.09           0.00        0.00
SEVENTH AVENUE                  Unsecured         193.00           NA              NA            0.00        0.00
Thd/Cbna                        Unsecured         495.00           NA              NA            0.00        0.00
TORRES CREDIT SVC               Unsecured         527.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-22330         Doc 73      Filed 03/05/19 Entered 03/05/19 10:11:17                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,838.20         $15,824.76         $2,175.06
       All Other Secured                                    $500.00            $331.00             $0.00
 TOTAL SECURED:                                          $18,338.20         $16,155.76         $2,175.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,292.13          $2,531.80              $0.00
 TOTAL PRIORITY:                                          $3,292.13          $2,531.80              $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,113.44                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,443.67
         Disbursements to Creditors                            $20,862.62

TOTAL DISBURSEMENTS :                                                                      $25,306.29


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
